Citation Nr: 1736755	
Decision Date: 09/01/17    Archive Date: 09/19/17

DOCKET NO.  12-20 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for tuberculosis.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

The Veteran represented by:        California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to June 1975.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in November 2009 by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In April 2017, the Veteran testified at a Board hearing conducted at the RO before the undersigned Veterans Law Judge (VLJ).  


FINDINGS OF FACT

1.  During his Board hearing and while on the record, the Veteran withdrew his appeal of his claim seeking service connection for tuberculosis.

2.  The Veteran does not currently have left ear hearing loss, as defined by VA regulation.  

3.  The Veteran's current right ear hearing loss was not incurred in or aggravated by service.  

4.  The Veteran does not have tinnitus.  



CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of the appeal of the claim seeking service connection for tuberculosis have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for service connection for hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1111, 1131, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.385 (2016).

3.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Withdrawal of Claim on Appeal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran, while testifying before the undersigned VLJ in April 2017, withdrew his appeal of his claim seeking service connection for tuberculosis.  Thus, there remain no allegations of errors of fact or law with regard to this claim for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the claim, and the appeal of this claim is dismissed.

II. Service Connection Claims

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

The Veteran is seeking service connection for hearing loss and tinnitus, both of which he contends had their onset in service or are related to his in-service noise exposure, which was comprised of Naval vessel engine room noise and ammunition noise.  

Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

For the purposes of applying the laws administered by the VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

A veteran is presumed in sound condition except for defects noted when examined and accepted for service.  38 U.S.C.A. § 1111.  Clear and unmistakable (obvious and manifest) evidence that the disability existed prior to service and was not aggravated by service will rebut the presumption of soundness.  38 C.F.R. § 3.304(b).  

When a condition is properly found to have been preexisting, the presumption of aggravation provides that a preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a). 

Clear and unmistakable evidence is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  Aggravation may not be conceded where the disability underwent no increase in severity during service, on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  Id.

"Temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered 'aggravation in service' unless the underlying condition, as contrasted to symptoms, is worsened."  See Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Analysis

The Veteran's service treatment records reflect that audiometric testing performed at induction to service and separation from service revealed normal left ear hearing, but right ear hearing loss, as defined by VA regulation.  See McKinney v. McDonald, 28 Vet. App. 15, 28-29 (2016) (holding that hearing impairments that do not meet VA's regulatory definition of hearing loss are not defects, infirmities, or disorders; thus, findings of a hearing impairment not equating to hearing loss do not negate the presumption of soundness).  Thus, the Board concludes that the Veteran's right ear hearing loss preexisted service as it was noted.  However, the audiometric data reflects that the Veteran's right ear hearing loss was more severe on induction to service in January 1971 than upon separation from service in June 1975, thereby failing to suggest an increase in severity during service based on audiometric testing.  

Likewise, the Veteran did not seek treatment for or report any in-service hearing loss or tinnitus symptoms, and in his separation medical history report, the Veteran denied having experienced any hearing loss or other ear or hearing impairments.  While the Veteran reports that he had limited understanding of English at the time of his service and therefore limited understanding of the audiometric tests administered or medical history report forms, the record nevertheless reflects that the Veteran reported other in-service maladies, reflecting that he was indeed able to communicate with medical providers and report other problems.  This serves as a foundation that hearing loss or ringing in the ears problems would have been expected to be reported.

The Veteran does not report having sought any post-service audiological treatment, and the first post-service audiological data was obtained during the Veteran's July 2009 VA examination, at which time he was diagnosed with right ear hearing loss for VA purposes, but not left ear hearing loss.  Further, as noted in the October 2009 addendum to the July 2009 VA examination report, , the VA examiner concluded that the Veteran's report of occasional in-service and post-service left ear ringing, of no specific date of onset, was not consistent with a diagnosis of tinnitus, but rather, his symptoms were consistent with normal "head noise."  With regard to the Veteran's right ear hearing loss, diagnosed during this examination, the VA examiner opined that given the lack of any objective data suggesting that the Veteran's right ear hearing acuity had decreased during service, there was no basis upon which to conclude that the Veteran's current right ear hearing loss was related to or had been aggravated by service.  

Turning first to the Veteran's claims seeking service connection for tinnitus and left ear hearing loss, the Board concludes that the Veteran is not currently diagnosed with left ear hearing loss or tinnitus, as no such diagnoses have been rendered during the pendency of this appeal.  Absent such current diagnoses, the first element of service connection has not been established with regard to either claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (holding that in the absence of proof of a present disability, there can be no valid claim).  The Board acknowledges that lay persons are competent to report symptoms of both tinnitus and hearing loss, as both disabilities are capable of lay observation.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (a lay person is competent to report symptoms based on personal observation when no special knowledge or training is required).  However, based on the Veteran's reported symptomatology, the VA examiner concluded that the Veteran's symptoms are not manifestations of true tinnitus, and audiometric data (which is required to affirmatively diagnose hearing loss, per 38 C.F.R. § 3.385) fails to reflect any clinical evidence of left ear hearing loss.  Thus, given the lack of current diagnoses of the claimed audiological disorders, the preponderance of evidence is against these claims; there is no benefit of doubt that may be resolved with regard to either claim, and service connection for left ear hearing loss and tinnitus is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

With regard to the Veteran's claim seeking service connection for right ear hearing loss, which was affirmatively diagnosed as defined by VA regulation during the 2009 VA examination, the Board acknowledges that the Veteran is competent to report experiencing military noise exposure and hearing loss symptoms, as both experiences are capable of lay observation.  However, he is not competent to establish a causal link between his in-service noise exposure and his current right ear hearing loss, as he has no known or reported medical expertise.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (holding that a lay person is not considered competent to testify regarding medically complex issues).  Accordingly, competent medical evidence is required to decide this claim.  

In that regard, the Veteran's in-service audiograms and service treatment records fail to reflect evidence that the Veteran's right ear hearing loss, detected on induction to service, increased in severity during service.  Thus, absent competent medical evidence of an increase in the disability during service, the presumption of aggravation is not triggered and need not be discussed further.  Moreover, the VA examiner opined that there was no clinical correlation between the Veteran's current right ear hearing loss and service, citing the lack of in-service data reflecting a decrease in hearing acuity and the length of time between service and the Veteran's current hearing loss.  The Board finds that this medical opinion is unequivocally stated, consistent with the evidence of record, and supported by a sufficient rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (holding that to have probative value, the opinion provider must be fully informed of the pertinent factual premises, provide a fully articulated opinion, and provide a supportive reasoned analysis).  Thus, the opinion is persuasive and probative evidence against the claim.  

Given that the more probative evidence of record fails to show in-service aggravation or a link between the Veteran's current right ear hearing loss and service, the preponderance of evidence is against the Veteran's claim seeking service connection for right ear hearing loss.  Thus, there is no reasonable doubt to be resolved on the Veteran's behalf with regard to this claim, and service connection for right ear hearing loss is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.
 

ORDER

The appeal of the claim seeking service connection for tuberculosis is dismissed.  

Service connection for hearing loss is denied.

Service connection for tinnitus is denied.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


